852 F.2d 566Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Richard Anthony SANDERS, Petitioner-Appellant,v.Nathan A. RICE, Warden of Central Prison;  Lacy H.Thornburg, Attorney General of North Carolina,Respondents-Appellees.
No. 88-7594.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 26, 1988.Decided:  July 19, 1988.

Richard Anthony Sanders, appellant pro se.
Barry Steven McNeill, Assistant Attorney General (Office of the Attorney General of North Carolina), for appellees.
Before DONALD RUSSELL, SPROUSE and ERVIN, Circuit Judges.
PER CURIAM:


1
Richard Anthony Sanders seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Sanders v. Rice, C/A No. 87-338-D (M.D.N.C. Mar. 10, 1988).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
DISMISSED.